 Case 2:20-cv-18140-JMV-JBC Document 254 Filed 05/07/21 Page 1 of 1 PageID: 34434


                                                                                                                     mwe.com

                                                                                                              Katharine O'Connor
                                                                                                                  Attorney at Law
                                                                                                             koconnor@mwe.com
                                                                                                                 +1 312 984 3627




May 7, 2021

VIA CM/ECF FILING

Hon. John Michael Vasquez
United States District Judge
United States District Court
District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

Re:    Federal Trade Commission v. Hackensack Meridian Health, Inc. et al., Case No. 2:20-cv-
       18140-JMV

Dear Judge Vazquez:

McDermott Will & Emery LLP represents third party The Chartis Group (“Chartis”). Chartis Principal
Sue Anderson will be testifying as a witness at the hearing.

I understand that you have directed third parties, such as Chartis, to write to advise you who will be
attending the hearing on behalf of the third party. I will appear on behalf of Chartis at the hearing along
with Noah Feldman Greene, also with McDermott Will & Emery. I request permission to attend the
hearing on our behalf.

Please let me know if there is any other information I can provide.

Best regards,



Katharine O’Connor

Cc:    All counsel of record (via ECF)




                              444 West Lake Street Chicago IL 60606-0029 Tel +1 312 372 2000 Fax +1 312 984 7700

                              US practice conducted through McDermott Will & Emery LLP.
